Citation Nr: 0410935	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  94-45 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
myositis ossificans of the left upper arm (minor).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from March 1985 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1993 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, that granted 
service connection for the disability and assigned a 
noncompensable evaluation.  A rating decision in August 1994 
increased the rating to 10 percent disabling.  In 1997, the 
veteran moved to Arizona and his file was transferred to the 
Phoenix RO.  

In November 2000, the Board Remanded this case to obtain 
additional VA treatment records and to schedule the veteran for a 
comprehensive orthopedic examination, to include a medical 
opinion.  That development having been completed, to the extent 
possible, the case is now before the Board for final appellate 
consideration.  


FINDING OF FACT

The medical evidence shows that myositis ossificans of the left 
(minor) upper arm has been manifested throughout the appeal period 
by slight or no weakness, no significant limitation of motion, and 
slight aching.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for 
myositis ossificans of the left (minor) upper arm are not met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5023-5202 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, enhanced 
VA's duty to assist a claimant in developing facts pertinent to 
his claim, and expanded on VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 (VCAA) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  
In addition, VA recently promulgated regulations that implement 
the statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information necessary 
to substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
October 1993 rating decision, August 1994 statement of the case, 
and supplemental statements of the case dated through December 
2003, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the evidence 
needed to substantiate his claim.  In addition, by letters dated 
in October 2001, January 2002, June 2003, and July 2003, the RO 
explained the provisions of the VCAA, gave additional notice of 
the evidence needed to substantiate the claim on appeal, and asked 
the veteran to submit or authorize the RO to obtain additional 
relevant evidence.  

With respect to the duty to assist, review of the claims folder 
reveals that the RO secured service medical records, VA medical 
records, and relevant VA examinations.  The record shows that the 
veteran failed to report for a scheduled VA examination in 
September 2001.  In October 2001, he wrote the RO, providing a new 
address.  The veteran was then again scheduled for an examination 
in June 2002, but he again failed to report for the examination.  
With evidence that the veteran had again moved, he was notified at 
his new address that he was being scheduled for yet another 
examination in December 2002; he also failed to report for that 
examination.  The veteran was notified in the March 2003 
supplemental statement of the case that his failure to report for 
the scheduled examinations had been considered in evaluating his 
claim.  A VA Form 646 from the veteran's representative in June 
2003 indicates that they had attempted unsuccessfully to contact 
the veteran regarding his missed examination.  

The veteran's representative has contended that there is no 
evidence that the veteran was ever properly notified of the 
scheduling of the various examinations.  Although a VCAA 
notification letter mailed in August 2001 was returned to the RO 
by the Postal Service, no other letter to him have been so 
returned.  It is clear from the record that the veteran has 
repeatedly changed his address during the pendency of his appeal.  
But the RO has made every effort to write him each time at his 
last known address.  The Board would point out that VA is not 
required "to turn up heaven and earth" to find the correct address 
for a claimant.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Moreover, as noted above, even the veteran's accredited 
representative has been unable to locate him.  The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under 
the circumstances set forth above, the Board finds that VA has 
fulfilled its duty to assist the veteran.  His claim will be 
evaluated based on the evidence of record.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of his 
appeal.  Moreover, in October 2001, he wrote the RO, on the last 
page of the October 2001 VCAA notification letter, providing a new 
address and stating that he had no additional evidence to submit.  
Therefore, there is no indication that the Board's present review 
of the claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in October 2001, January 2002, 
June 2003, and July 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided prior to the 
most recent transfer and certification of the appellant's case to 
the Board.  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the appellant.  The claimant has been provided with 
every opportunity to submit evidence and argument in support of 
her claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General Counsel as 
to the Court's statement in Pelegrini that 38 U.S.C.A. §§ 5103(a) 
and 3.159(b)(1) require VA to include a request that the claimant 
provide any evidence in his or her possession that pertains to the 
claim as part of the notice provided to a claimant under those 
provisions.  The General Counsel's opinion held that the Court's 
statement is obiter dictum and is not binding on VA.  Further, the 
opinion held that § 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is bound by 
the holding of the General Counsel's opinion.  

However, the RO wrote the appellant in October 2001, January 2002, 
June 2003, and July 2003, pursuant to the Board's November 2000 
Remand, to inform him of the VCAA's provisions as they pertained 
to his claim and to advise him to submit any additional evidence 
within 30 days, although those letters did not specifically 
contain the "fourth element."  

Under the circumstances set forth above, considering the multiple 
times his claim have been reviewed by the RO and the Board and the 
multiple occasions that he has communicated with VA regarding his 
claim, the Board finds that the appellant has had ample notice of 
the types of evidence that would support his claim and that he has 
had ample opportunity to present evidence and argument in support 
of his appeal.  He has not identified any evidence not already of 
record.  Moreover, he has stated that he had no additional 
evidence to submit.  The Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless error.  
Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

The Board is also satisfied as to compliance with its instructions 
from the prior remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Analysis

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection for the 
veteran's myositis ossificans.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans Claims 
(Court) noted the distinction between a claim for an increased 
rating for a service-connected disability and an appeal from the 
initial rating assigned for a disability upon service connection.  
The Board will evaluate the level of impairment due to the 
disability throughout the entire period, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be determined, 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Such evaluations involve consideration of the 
level of impairment of the veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment of the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised in the 
record have been considered, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Myositis ossificans is rated on limitation of motion of affected 
parts, as degenerative arthritis.  Code 5023.  

Limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent evaluation for the major arm and a 30 
percent rating for the minor arm.  If the limitation is to midway 
between the side and shoulder level, a 30 percent rating is to be 
assigned for the major arm and a 20 percent rating for the minor 
arm.  For limitation of arm motion to shoulder level, a 20 percent 
evaluation is warranted for either arm.  Code 5201.  

Other impairment of the humerus, with flail shoulder, is to be 
rated 80 percent disabling for the major arm and 70 percent 
disabling for the minor arm.  For nonunion of the humerus (false 
flail joint), a 60 percent evaluation is appropriate for the major 
extremity, with a 50 percent rating for the minor arm.  Fibrous 
union of the humerus warrants a 50 percent rating for the major 
arm and a 40 percent evaluation for the minor arm.  A 30 percent 
evaluation is for assignment for recurrent dislocation of the 
scapulohumeral joint of the major extremity with frequent episodes 
and guarding of all arm movements, with a 20 percent rating for 
the minor arm; with infrequent episodes and guarding of movement 
only at shoulder level, a 20 percent evaluation is appropriate for 
either arm.  Malunion of the humerus, with marked deformity, 
warrants a 30 percent rating for the major arm and a 20 percent 
evaluation for the minor extremity; a 20 percent rating is for 
assignment for malunion, with moderate deformity of either 
extremity.  Code 5202.  

Impairment of the clavicle or scapula, with dislocation, warrants 
a 20 percent rating.  For nonunion of the clavicle or scapula, 
with loose movement, a 20 percent evaluation is appropriate; 
without loose movement, a 10 percent rating is for assignment.  
Malunion of the clavicle or scapula warrants a 10 percent 
evaluation.  Otherwise, rate on impairment of function of 
contiguous joint.  Code 5203.  

The regulations also provide that with any form of arthritis, 
painful motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  Sciatic neuritis is 
not uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation within 
the joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.  

The RO has assigned a 10 percent rating for the veteran's left arm 
disability, and the minimum compensable rating for disability of 
the shoulder joint is 10 percent disabling.  

The medical evidence shows that the veteran's primary complaint in 
recent years has been near-constant aching in his left upper arm.  
Range of motion findings by outpatient examiners as well as VA 
compensation examiners from February 1994 January 2000 have varied 
somewhat.  Examiners in the 1990s generally reported that the 
range of motion of the veteran's left shoulder was either normal 
or near-normal; one examiner noted that it was "95%."  In early 
1999, examiners noted some limitation of shoulder motion, but 
attributed it more to some other disorder of the shoulder joint.  

The Board's November 2000 Remand requested an additional 
examination and medical opinion in order to differentiate 
manifestations of the service-connected disability from those due 
to non-service-connected disorders.  

Specifically, the summary of a VA hospitalization in March 1999 
noted that the veteran described posterior shoulder pain that 
occurred all the time and was aggravated by activities where he 
pulled his arm posteriorly.  An MRI reportedly showed a labral 
tear of the left shoulder (Buford syndrome).  During that 
hospitalization, the veteran underwent diagnostic shoulder 
arthroscopy and subacromial bursoscopy.  

An outpatient examiner in October 1999 stated that, on review of 
the earlier records, there was really no evidence of pathology in 
the shoulder, except for Buford syndrome.  The veteran reported 
that, although his pain on motion of the shoulder was much 
improved immediately after the surgery, he had again begun to have 
the clicking and aching in the shoulder.  The examiner injected 
the shoulder joint and recommended further physical therapy.  

Another outpatient clinic examiner in January 2000 noted the 
veteran's report that he was back to full activities, including 
lifting weights.  He had no pain in the shoulder, other than some 
occasional discomfort.  The veteran indicated that he still had 
the clicking sensation, but stated that it was not painful and did 
not limit his activities.  On examination, range of motion was 
full and muscle strength was 5/5 in his upper extremities.  There 
were no impingement signs or evidence of instability.  The 
veteran's wounds were all noted to be well-healed.  

Although a medical opinion might have further clarified the 
matter, the Board finds that the clinical evidence clearly enough 
indicates that essentially all of the veteran's left arm symptoms 
in recent years have been due to a non-service-connected disorder 
of his left shoulder joint, rather than to the service-connected 
muscle disability concerning the triceps muscle.  There has been 
little evidence of pain in or weakness of the affected muscle or 
of excess fatigue due to the service-connected disability.  It is 
apparent from the record that the veteran's pain has been in the 
shoulder joint and that any reported limitation of motion has been 
due to problems in the shoulder joint, rather than in the triceps 
muscle itself.  Further, there is no evidence that the service-
connected myositis ossificans in the triceps muscle caused or 
affected in any way the shoulder joint disorder.  

Applying the pertinent rating criteria to those clinical findings, 
the Board finds that an evaluation greater than 10 percent for 
myositis ossificans is not warranted for any portion of the appeal 
period under any applicable diagnostic code.  There has been no 
significant limitation of motion due to the service-connected 
disability.  The Board finds that any reported pain on motion has 
been due to non-service-connected disorders, rather than to 
myositis ossificans.  Further, any reported weakness or 
fatigability has been minimal at most.  The Board finds that there 
is no basis for assignment of a rating greater than 10 percent 
under any diagnostic code pertaining to the shoulder.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular evaluation 
may be assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  However, the Board believes that the 
regular schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level.  There is 
no evidence that the veteran has ever been hospitalized for 
treatment of his myositis ossificans.  Neither does the record 
reflect marked interference with employment due to the disability.  
He has submitted no evidence of excessive time off from work due 
to the disability or of concessions made by his employer because 
of his myositis ossificans.  There simply is no evidence of any 
unusual or exceptional circumstances that would take the veteran's 
case outside the norm so as to warrant referral for consideration 
of an extraschedular rating.  

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether the preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  In 
this case, the Board finds that the preponderance of the evidence 
is against the veteran's claim and that, therefore, the provisions 
of § 5107(b) are not applicable.  


ORDER

An initial rating greater than 10 percent for myositis ossificans 
of the left upper arm (minor) is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



